DETAILED ACTION
Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Election/Restrictions
Applicant elected with traverse to prosecute claims associated with Specie 3 related to Fig. 14 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. The restriction is made Final. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10/660,016 B1. Although the conflicting claims are similar, they are not patentably distinct from each other because the claim scope are identical as listed as following.

Application 16/872,493
US Pat. 10/660,016
Claims 1, 11, and 20, 
A method comprising: 





	receiving, from a network node, one or more location based network slice coexistence rules for one or more locations of a wireless device; 






	receiving, from the wireless device being at a first location, a request message for a first network slice for the wireless device; 

	determining to accept the first network slice based on the first location and the one or more location based network slice coexistence rules; and sending a first response message indicating acceptance of the first network slice. (and other similar limitations)

A method comprising: sending, to a network node, a first request message for at least one network slice information for a wireless device; 


	receiving, from the network node, one or more location based network slice coexistence rules for one or more locations of the wireless device, wherein the one or more location based network slice coexistence rules is for allowed network slice information that is a subset of the at least one network slice information;

	
	receiving, from the wireless device being at a first location, a second request message for a first network slice for the wireless device; 
	determining to accept the first network slice based on the first location and the one or more location based network slice coexistence rules; and sending, to the wireless device, a first response message indicating acceptance of the first network slice.


a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen at el. (US Pub. 20170367036 A1).
	For claim 1, Chen discloses a method comprising: 
	receiving, from a network node (2506/2508), one or more location based network slice coexistence rules for one or more locations of a wireless device (obtaining from a network node policy/parameter information for location based network slice sharing) [0050, 0055]; 
	receiving, from the wireless device being at a first location, a request message for a first network slice for the wireless device (a request from a UE at a location for network slice associated with the context information) [0040, 0052]; 

	sending a first response message indicating acceptance of the first network slice [0053-54].

	Claim 11 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Chen. Chen further discloses an access and mobility management function comprising: 
	one or more processors (Fig. 24B) [0120]; and memory storing instructions that, when executed by the one or more processors, cause the access and mobility management function (Fig. 24B) [0120]. All other identical limitations are rejected based on the same rationale as shown above. 
	
	Claim 20 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Chen. Chen further discloses a system comprising: 
a network node; a wireless device; and an access and mobility management function comprising: one or more processors (Fig. 24B) [0120]; and memory storing instructions that, when executed by the one or more processors, cause the access and mobility management function (Fig. 24B) [0120]. All other identical limitations are rejected based on the same rationale as shown above. 
	


	For claim 3, Chen discloses the one or more location based network slice coexistence rules is for allowed network slice information that is a subset of the at least one network slice information (accepted the network slice based on the request associated with the policy) [0053-54].

	For claim 4, Chen discloses sending, by the network node to a unified data management function, a third request message requesting network slice information for the wireless device (subsequent new requests for a network slice for a UE) [0092-94].

	For claim 5, Chen discloses the third request message comprises at least one of: 
	a subscriber permanent identifier of the wireless device (security credential or identifier in the new request) [0093]; or the at least one network slice information [0093-94].

	For claim 6, Chen discloses receiving, by the network node from the unified data management function, a second response message to the third request message (another response message in reference to the subsequent new requests for a network slice for a UE)  [0092 and 0094].



	For claim 9, Chen discloses the second response message comprises at least one coexistence rule applied to at least one network slice of a subscribed network slice selection assistance information (parameter/selection information can be included in the response) [0053-54, 0088].

	For claim 10, Chen discloses determining, by the network node, the one or more location based network slice coexistence rules based on information received in the second response message (parameter/selection information can be included in the response) [0053-54, 0088].

	For claim 12, Chen discloses the first location comprises at least one of: 
a tracking area [0055]; or a registration area [0055-56].

	For claim 13, Chen discloses receiving, from the network node, a subscriber permanent identifier of the wireless device (security credential or identifier) [0093, 0099].

	For claim 19, Chen discloses determining to reject the first network slice based on the first location and the one or more location based network slice coexistence rules (whether to accept/reject the network slice based on the request associated with the policy) [0053-54].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen at el. (US Pub. 20170367036 A1) in view of Salkintzis et al.  (US Pub. 20170318450 A1).
	For claim 7, Chen discloses all limitations this claim depends on, but Chen doesn’t explicitly teach the following limitation taught by Salkintzis.
	Salkintzis discloses the second response message comprises a subscriber permanent identifier of the wireless device (assigning UE identifier in the response message) [0050].
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen and Salkintzis to ensure network identities can be quickly recognize by the processing network node, thus, improving network data processing.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen at el. (US Pub. 20170367036 A1) in view of Rong et al.  (US Pub. 20180176900 A1).
	For claim 14, Chen discloses all limitations this claim depends on, but Chen doesn’t explicitly teach the following limitation taught by Rong.

	a second single network slice selection assistance information (Fig. 4 or 12 show synchronous concurrent transition for a first and a second slice synchronous information based on the cell parameters)  [0308, 0010, 0120]; or 
	a network slice instance related to the second single network slice selection assistance information (Fig. 4 or 12 show synchronous concurrent transition for a first and a second slice information based on the cell parameters) [0308, 0010, 0120].
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen and Rong to ensure network resources can be properly arranged and shared according network needs, thus, improving network data utilization for the system.

	For claim 15, Chen as modified by Rong, Rong discloses the first single network slice selection assistance information shares a slice/service type field with the second single network slice selection assistance information (Fig. 12 two information share a slice based on the cell parameters) [0308, 0010, 0120]. See motivation to combine the references from the above. 

	For claim 16, Chen as modified by Rong, Rong discloses the first single network slice selection assistance information shares a slice differentiator field with the second single network slice selection assistance information (Fig. 12 two information share a slice space based on the cell parameters) [0308, 0010, 0120]. See motivation to combine the references from the above.

	For claim 17, Chen discloses all limitations this claim depends on, but Chen doesn’t explicitly teach the following limitation taught by Rong.
	Rong discloses the one or more location based network slice coexistence rules comprises a first network slice instance of a first single network slice selection assistance information for concurrent use with a second single network slice selection assistance information (Fig. 4 or 12 show synchronous concurrent transition for a first and a second slice information based on the cell parameters) [0308, 0010, 0120].
Since, all are analogous arts addressing network resource utilization used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chen and Rong to ensure network resources can be properly arranged and shared according network needs, thus, improving network data utilization for the system.

	For claim 18, Chen as modified by Rong, Rong discloses the one or more location based network slice coexistence rules comprises a first network slice instance of a first single network slice selection assistance information for concurrent use with a network slice instance related to the second single network slice selection assistance information [0308, 0010, 0120]. See motivation to combine the references from the above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	US 9385931 B1 - a method of determining a reordering timer in a wireless communication network, it is determined that a packet reordering of a plurality of data packets meets a reordering threshold, and the plurality of data packets is examined to determine a reordering severity of the plurality of data packets. Based on the determined reordering severity and an application requirement associated with the plurality of data packets, a reordering timer is determined.
	Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/PAKEE FANG/
Primary Examiner, Art Unit 2642